People v Smet (2022 NY Slip Op 00198)





People v Smet


2022 NY Slip Op 00198


Decided on January 12, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
FRANCESCA E. CONNOLLY
SYLVIA O. HINDS-RADIX
LARA J. GENOVESI, JJ.


2019-06981
 (Ind. No. 1226/18)

[*1]The People of the State of New York, respondent,
vJorge Smet, appellant.


Janet E. Sabel, New York, NY (Naila S. Siddiqui of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Christopher Blira-Koessler of counsel; Lazaro Angeles on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Richard L. Buchter, J.), rendered May 15, 2019, convicting him of criminal trespass in the second degree and forcible touching, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is modified, on the law, by reducing the mandatory surcharge from the sum of $300 to the sum of $175; as so modified, the judgment is affirmed.
As the People correctly concede, since the crimes of which the defendant was convicted are classified as misdemeanors, the Supreme Court erred in imposing a mandatory surcharge in the amount applicable to convictions for felony offenses (see  Penal Law § 60.35[1][a][i], [ii]).
DUFFY, J.P., CONNOLLY, HINDS-RADIX and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court